DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on November 6, 2020. 
Claim 1 has been amended. 
Claims 2-5 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. TW108105489, filed on February 19, 2019.

Response to Arguments
Applicant's arguments filed on November 6, 2020 have been fully considered but are not persuasive. Applicant argues that the cited prior art fails to disclose a hardware compression module enabled through an authorization code, which functions as each of image compression, disk compression and encryption compression or a combination thereof.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the hardware compression module functions as each of image compression, disk compression and encryption compression or a combination thereof) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, claim 1 recites wherein the hardware compression module functions as each of image compression, disk compression, an encryption compression or a combination. The claim does not specify that the combination is a combination of image compression, disk compression, and an encryption compression, but rather, simply a combination.
Furthermore, SHARONI [0059] teaches memory expansion controller 1113 performs memory expansion-related operations such as expanding the range the user is permitted to access, where [0050] teaches if the key check indicates that the expansion authorization is valid, the user is allowed to access the expanded memory size; [0062] teaches back end module 1110 (i.e. hardware compression module) includes memory interface 1130 to access NVM die 1104 (see FIG. 13), and an error correction engine 1124 that encodes data bytes received from the host and decodes and error corrects the data bytes read from the NVM, as well as sequencer 1126 generating program and erase command sequences (i.e. functions as a combination). Therefore, SHARONI teaches the limitations of claim 1 as outlined in the rejection below.

Claim Objections
Regarding claim 1, the claim is objected to because the claim recites the limitation “a data access interface” in line 5, but “the data access interface” in line 11, where it is ambiguous as to whether “a data interface” in line 5 refers to “a data access interface” in line 3, and whether “the data access interface” in line 11 is referring “a data access interface” in line 3 or “a data access interface” in line 5. For purposes of examination, the Examiner construes “a data access interface” in line 5 to mean “[[a]] the data access interface.”
The claim also recites “a standard capacity sector” and “a capacity expansion sector” in line 10, where it is ambiguous as to whether “a standard capacity sector” in line 10 refers to “A standard capacity sector” in line 3, and “a capacity expansion sector” in line 10 refers to “one capacity expansion sector” in lines 5-6. For purposes of examination, the Examiner construes the limitations to mean “[[a]] the standard capacity sector” and “[[a]] the capacity expansion sector.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by SHARONI (Pub No.: US 2020/0089420 A1), hereafter SHARONI.
Regarding claim 1, SHARONI teaches:
A method to change the capacity of a storage device, comprising: step 1: A standard capacity sector only is accessed through a data access interface (SHARONI [0033] teaches data storage controller 106 controls the amount of memory within NVM 108 that the host components 104 are permitted to access on behalf of the user, where an initial memory partition enablement controller 116 is configured to permit or enable access to an initial user accessible memory partition 118 of the NVM device based on an amount of memory the user has purchased access to; see also [0031]);
step 2: an authorization code for dedicated unlock software is entered for electrical connection to an authorization module through a data access interface and one capacity expansion sector accessed based on the authorization code (SHARONI [0033] teaches a memory expansion authorization controller 120 is configured to control a subsequent authorization procedure to expand the amount of memory the user is authorized to access, which involves receiving a request from the user to initiate the authorization procedure, forwarding the request to an external authorization server, receiving an unlock key or other indication of authorization, and verifying the authenticity of the key; see also FIG. 1-3 and 17 #1704-1706);
step 2a: a hardware compression module is enabled through the authorization code wherein the hardware compression module functions as each of image compression, disk compression, an encryption compression or a combination (SHARONI [0059] teaches memory expansion controller 1113 performs memory expansion-related operations such as expanding the range the user is permitted to access, where [0050] teaches if the key check indicates that the expansion authorization is valid, the user is allowed to access the expanded memory size; [0062] teaches back end module 1110 (i.e. hardware compression module) includes memory interface 1130 to access NVM die 1104 (see FIG. 13), and an error correction engine 1124 that encodes data bytes received from the host and decodes and error corrects the data bytes read from the NVM, as well as sequencer 1126 generating program and erase command sequences (i.e. functions as a combination));
step 3: a standard capacity sector and a capacity expansion sector are accessed from the data access interface through the hardware compression module (SHARONI [0034] teaches expanding the amount of memory the host device components are permitted to access in response to receipt of proper authorization from the initial user accessible partition 118 (i.e. standard capacity sector) to an expanded user accessible partition 124 (i.e. capacity expansion sector) (see also FIG. 1 #118 & #124), where [0058] teaches the controller includes back end module 1110 that interfaces with the NVM die).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over SHARONI in view of PERSAUD (Pub. No.: US 2013/0042106 A1), hereafter PERSAUD.
Regarding claim 6, SHARONI teaches the elements of claim 1 as outlined above. SHARONI does not appear to explicitly teach:
wherein a network interface coordinates with a collaborative cloud space sector in a server for accessing the capacity expansion sector after step 3. 
However, SHARONI in view of PERSAUD teaches the limitation (PERSAUD [0014] teaches receiving or accessing data files in cloud storage 40 via network interface unit 33; see also [0015], [0022], [0031], [0037], and FIG. 1-2). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SHARONI and PERSAUD before them, to include PERSAUD’s cloud storage in SHARONI’s memory expansion using authorization. One would have been motivated to make such a combination in order to allow for expansion of storage capacity without the costs of adding dedicated storage as taught by PERSAUD ([0002]).
Regarding claim 7, SHARONI in view of PERSAUD teaches the elements of claim 6 as outlined above. SHARONI in view of PERSAUD also teaches:
wherein a telecommunications connection to the internet is completed at the network interface through mobile communications (PERSAUD [0014] teaches client 30 accessing cloud storage 40 through a Wide Area Network, where client 30 may be a mobile device; see also [0032] & [0047]). 
The same motivation that was utilized for combining SHARONI and PERSAUD as set forth in claim 6 is equally applicable to claim 7. 
Regarding claim 8, SHARONI in view of PERSAUD teaches the elements of claim 6 as outlined above. SHARONI in view of PERSAUD also teaches:
wherein the capacity expansion sector can be a cloud space buffer (see SHARONI [0033-0036] & FIG. 2-3 for expanded user accessible storage, and PERSAUD [0014-0015], [0022], [0031], [0037], and FIG. 1-2 for cloud storage 40). 
The same motivation that was utilized for combining SHARONI and PERSAUD as set forth in claim 6 is equally applicable to claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138